DETAILED ACTION
	This is the initial Office action for non-provisional application 16/780,661 filed February 3, 2020, which is a continuation of non-provisional application 15/478,130 filed April 3, 2017 (now abandoned), which claims priority from provisional application 62/318,106 filed April 4, 2016.  Claims 24-41, as presented in the preliminary amendments filed July 31, 2020, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the selectively actuatable apparatus” in lines 2-3; however, since claim 24 previously introduces both a “first selectively actuatable apparatus” and a “second actuatable apparatus”, it is unclear which selectively actuatable apparatus is being referred to in the above limitation of claim 26.  For examination purposes, the limitation “the selectively actuatable apparatus” as recited in lines 2-3 of claim 26 will be interpreted as “the second selectively actuatable apparatus”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (US 2011/0158421) in view of Goldstein (US 2016/0008176).
Regarding claims 24, Voix discloses an apparatus (device 1) for use on a living being, the apparatus (1) comprising:
a body (main body 2 + protrusion 20’) comprising a substantially tapered exterior shape (formed by protrusion 20’) (Fig. 5) to enable the apparatus (1) to be at least partially retained within an ear canal of the living being, the body (2+20’) further including at least one channel (canals 24, 24’, 24”, 24’”) that connects to an interior surface of the body (2+20’) (Figs. 3-5 & 7; ¶ 0029-0031); and
a second selectively actuatable apparatus (knob 22) configured to variably occlude at least a portion of the at least one channel (24, 24’, 24”, 24’’’) so as to variably control flow of at least one of air, sound waves, or water from to the interior surface (Figs. 3 & 5; ¶ 0032).
However, Voix fails to teach that the body is formed at least in part of an at least partly compliant material and a first selectively actuatable apparatus configured to enable selective expansion and contraction of only a portion of the body in a direction transverse to a direction of insertion of the apparatus into the ear canal. 
Goldstein discloses an apparatus (earpiece device 110) comprising:
a body (occlusion section 112 + housing unit 114) having an exterior shape and formed at least in part of an at least partly compliant material (expandable element 120 of occlusion section 112 conforms to ear canal 104), the at least partial compliance and the shape cooperating to enable the apparatus (110) to be at least partially retained within an ear canal of the living being (Figs. 1-2; ¶ 0031-0033 & 0051); and 
a first selectively actuatable apparatus (expandable element 120) configured to enable selective expansion and contraction of only a portion of the at least partly compliant body (112+114) in a direction transverse to a direction of insertion of the apparatus (110) into the ear canal (Figs. 2-3C; ¶ 0032-0033);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus taught by Voix such that the body is formed at least in part of an at least partly compliant material and to further include a first selectively actuatable apparatus configured to enable selective expansion and contraction of only a portion of the body in a direction transverse to a direction of insertion of the apparatus into the ear canal as taught by Goldstein for the purpose of occluding the ear canal to provide acoustic isolation and providing a comfortable fit of the body in contact with the ear canal.
Regarding claim 25, the combination of Voix and Goldstein discloses the invention substantially as claimed, as described above, and Voix further discloses that the second selectively actuatable apparatus (22) includes a substantially planar element being rotatable around an axis (knob axis 40) that is disposed substantially perpendicular to a plane of the substantially planar element (Fig. 5; ¶ 0032).
Regarding claim 26, the combination of Voix and Goldstein discloses the invention substantially as claimed, as described above, and Voix further discloses that the second selectively actuatable apparatus (22) is configured to enable the living being using the apparatus (1) to actuate the second selectively actuatable apparatus (22) via rotation of the substantially planar element (¶ 0032).
Regarding claim 27, the combination of Voix and Goldstein discloses the invention substantially as claimed, as described above, and Voix further discloses that the second selectively actuatable apparatus (22) comprises a substantially planar element movably attached to an exterior surface of the body (2+20’) and comprises at least one aperture (open end 28 + channel 30) configured to be selectively aligned with the at least one channel (24, 24’, 24”, 24’’’) in order to permit the flow of the at least one of air, sound waves, or water from the exterior surface to the interior surface and selectively misaligned with the at least one channel (24, 24’, 24”, 24’’’) in order to limit the flow of the at least one of air, sound waves, or water from the exterior surface to the interior surface (Fig. 5; ¶ 0032).
Regarding claim 28, the combination of Voix and Goldstein discloses the invention substantially as claimed, as described above, and Voix further discloses a retention element (main body 2) configured to be retained within a conchal bowl of the living being, the retention element (2) comprising at least an anterior edge and a posterior edge, the anterior edge configured to at least partially abut a tragus of the living being and the posterior edge configured to at least partially abut a posterior portion of a conchal incisura of the living being (Figs. 5 & 7; ¶ 0029-0030).
Regarding claim 29, the combination of Voix and Goldstein discloses the invention substantially as claimed, as described above, and Voix further discloses that the substantially tapered exterior shape (20’) comprises a cross-section that decreases in circumference towards an interior, ear-drum facing portion of the apparatus (1) (Fig. 5), and Goldstein further discloses that the selective expansion and contraction of only a portion (expandable element 120) of the at least partly compliant body (112+114) in a direction transverse to a direction of insertion of the apparatus (110) into the ear canal comprises an increase and a decrease, respectively, of the circumference at a distal portion (expandable element 120) of the body (112+114), the distal portion (120) disposed adjacent to an interior, ear-drum facing portion (Figs. 1-3C; ¶ 0032-0033).
Regarding claim 30, selective expansion of only a portion of the at least partly compliant body of the apparatus taught by the combination of Voix and Goldstein is capable of limiting significant compression to ear canal tissue of the living being as a whole, and the substantially tapered exterior shape of the apparatus taught by the combination of Voix and Goldstein is capable of limiting a depth of insertion into the ear canal.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Voix in view of Goldstein as applied to claim 24 above, and in further view of Kruger (US 5,692,059).  The combination of Voix and Goldstein discloses the invention substantially as claimed, as described above, and Goldstein further discloses an inner cavity disposed within the body and containing one or more electronic components (Fig. 1; ¶ 0038).
However, the combination of Voix and Goldstein fails to teach that the one or more electronic components comprise at least a micro-acoustic assembly and an A/D converter circuit.
Kruger discloses an apparatus comprising a body (housing 10 + ear canal tip 12) including an inner cavity (hollow interior 16) disposed therein, the inner cavity (16) containing one or more electrical components comprising at least a micro-acoustic assembly configured to operate as a transceiver and a passive microphone, the micro-acoustic assembly further configured to generate a plurality of voltages in response to receipt of a plurality of vibrations generated by a living being during speaking and conducted through at least a jawbone of the living being, and an A/D converter circuit configured to receive the plurality of voltages from the micro-acoustic assembly and convert the plurality of voltages to one or more digital signals (Fig. 2; column 5, lines 18-37; column 7, lines 1-9).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus taught by the combination of Voix and Goldstein to include a micro-acoustic assembly and an A/D converter circuit as taught by Kruger for the purpose of configuring the apparatus as a microphone system that optimizes the pickup of speech frequency sound the ear canal to provide a high quality speech signal.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (US 2011/0158421) in view of Blanchard (US 9,088,846).
Regarding claim 34, Voix discloses an apparatus (device 1) for use in an ear of a living being, the apparatus (1) comprising:
a body (main body 2 + protrusion 20’), the body (2+20’) comprising: a retention element (main body 2) configured to be at least partly retained within a conchal bowl of the living being; a substantially tapered portion (protrusion 20’) configured to be at least partly retained within an ear canal of the living being; and at least one channel (canals 24, 24’, 24”, 24’”) connecting to an interior surface of the body (Figs. 3-5 & 7; ¶ 0029-0031); and
a selectively actuatable valve apparatus (knob 22) configured to variably occlude at least a portion of the channel (24, 24’, 24”, 24’’’) so as to enable variable control of flow of at least one of air, sound waves, or water to the interior surface (Figs. 3 & 5; ¶ 0032);
wherein the apparatus (1) is capable of limiting (i) significant compression to ear canal tissue of the living being and (ii) a depth of insertion into the ear canal when used by the living being.
However, Voix fails to teach that the substantially tapered portion has a generally oval cross-section.
Blanchard discloses an apparatus (earbud 10) comprising a body (flange 20) having a substantially tapered portion configured to be at least partly retained within an ear canal of a living being, the substantially tapered portion having a generally oval cross-section (Figs. 1 & 4; column 2, lines 12-19).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the body of the apparatus taught by Voix to have a generally oval cross-section as taught by Blanchard since Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a body shaped for insertion in an ear canal.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 35, the combination of Voix and Blanchard discloses the invention substantially as claimed, as described above, and Voix further discloses that the selectively actuatable valve apparatus (22) includes a substantially planar element disposed at least partly on an exterior surface of the body (2+20’) and being rotatable around an axis (knob axis 40) disposed substantially perpendicular to a plane of the substantially planar element (Fig. 5; ¶ 0032).
Regarding claim 36, the combination of Voix and Blanchard discloses the invention substantially as claimed, as described above, and Voix further discloses that the substantially planar element comprises at least one aperture (open end 28 + channel 30) configured to be selectively aligned with the at least one channel (24, 24’, 24”, 24’’’) in order to increase the flow of the at least one of air, sound waves, or water from the exterior surface to the interior surface and selectively misaligned with the at least one channel (24, 24’, 24”, 24’’’) in order to decrease the flow of the at least one of air, sound waves, or water from the exterior surface to the interior surface (Fig. 5; ¶ 0032).
Regarding claim 37, the combination of Voix and Blanchard discloses the invention substantially as claimed, as described above, and Voix further discloses that the retention element (2) comprises at least an anterior edge and a posterior edge, the anterior edge configured to at least partially abut a tragus of the living being and the posterior edge configured to at least partially abut a posterior portion of a conchal incisura of the living being, and the substantially tapered portion (20’) comprises an outer surface configured to circumferentially abut an interior wall of the ear canal and form a seal there between (Fig. 7; ¶ 0029 & 0032).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (US 2011/0158421) in view of Bauman et al. (US 2014/0270257).
Voix discloses an apparatus (device 1) for use in an ear of a living being, the apparatus (1) comprising:
a body (main body 2 + protrusion 20’), the body (2+20’) comprising: a retention element (main body 2) configured to be at least partly retained within a conchal bowl of the living being; a substantially tapered portion (protrusion 20’) configured to be at least partly retained within an ear canal of the living being and capable of controlling an insertion depth of the apparatus (1) into the ear canal of the living being; and at least one channel (canals 24, 24’, 24”, 24’”) connecting to an interior surface of the body (Figs. 3-5 & 7; ¶ 0029-0031); and
a selectively actuatable valve apparatus (knob 22) configured to variably occlude at least a portion of the channel (24, 24’, 24”, 24’’’) so as to enable variable control of flow of at least one of air, sound waves, or water to the interior surface (Figs. 3 & 5; ¶ 0032).
However, Voix fails to teach that the selectively actuatable valve apparatus is configured to be automatically actuated based on detecting of a prescribed condition.
Bauman discloses an apparatus (attenuator 200) comprising a body (bottom housing 220 + extension 240 + nub 250) having at least one channel (passageway) connecting to an interior surface of the body (220+240+250), and a selectively actuatable valve apparatus (top housing 210) configured to variably occlude at least a portion of the channel so as to enable variable control of flow of at least one of air, sound waves, or water to the interior surface, the selectively actuatable valve apparatus (210) configured to be automatically actuated based on detecting of a prescribed condition (level of incoming environmental sound) (Figs. 1-3C; ¶ 0053 & 0076-0080).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the selectively actuatable valve apparatus of the apparatus taught by Voix to be configured to be automatically actuated based on detecting of a prescribed condition as taught by Bauman for the purpose of quickly adjusting the level of attenuation based on the decibel of detected sound activities.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Voix in view of Bauman as applied to claim 38 above, and in further view of Goldstein (US 2016/0008176).
The combination of Voix and Bauman discloses the invention substantially as claimed, as described above, wherein the substantially tapered portion (20’) is capable of limiting the depth of insertion into the ear canal when the apparatus (1) is received within the ear canal.
However, the combination of Voix and Bauman fails to teach that the substantially tapered portion is formed at least partly from a substantially compliant of flexible material such that a cross-sectional shape of the substantially tapered portion complies with a shape of the ear canal when the apparatus is received within the ear canal to provide sealing against at least some of the at least one of water or air.
 Goldstein discloses an apparatus (earpiece device 110) comprising a body (occlusion section 112 + housing unit 114) portion (expandable element 120) formed at least partly from a substantially compliant or flexible material such that a cross-sectional shape of the portion (120) complies with a shape of the ear canal when the apparatus (110) is received within the ear canal to provide sealing against at least some of the at least one of water or air (Figs. 1-3C; ¶ 0031-0033 & 0051).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the substantially tapered portion of the apparatus taught by the combination of Voix and Bauman to be formed at least in part at least partly from a substantially compliant of flexible material such that a cross-sectional shape of the substantially tapered portion complies with a shape of the ear canal when the apparatus is received within the ear canal to provide sealing against at least some of the at least one of water or air as taught by Goldstein for the purpose of occluding the ear canal to provide acoustic isolation and providing a comfortable fit of the body in contact with the ear canal.

Allowable Subject Matter
Claims 31, 32, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/21/2022